Citation Nr: 0814336	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  05-01 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a higher initial rating for chondromalacia, 
status post meniscectomy, right knee, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from October 1985 to 
October 1989.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in March 2004, a 
statement of the case was issued in September 2004, and a 
substantive appeal was received in January 2005.   

The Board notes that a June 2007 RO rating decision granted 
the veteran a 100 percent rating effective January 11, 2005 
based on surgical or other treatment necessitating 
convalescence.  The veteran's 10 percent rating was resumed 
effective March 1, 2005.    

The veteran presented testimony at a Board hearing in 
February 2006.  A transcript of the hearing is associated 
with the veteran's claims folder.  In December 2007, the VA 
informed the veteran that the Veterans Law Judge who 
conducted the February 2006 hearing was no longer at the 
Board.  The veteran was informed that he had the opportunity 
to request a new Board hearing, but if he did not respond 
within 30 days VA would assume that he did not want another 
Board hearing.  The veteran failed to respond to the notice.  

Finally, the Board notes that the veteran also appealed a 
claim for service connection for chondromalacia of the left 
knee.  The RO granted service connection for the claim by way 
of a July 2007 rating decision.  Since the granting of 
service connection constitutes a full grant of the claim, the 
issue is not before the Board.  


FINDINGS OF FACT

1.  Prior to August 12, 2005, and from May 10, 2007, the 
veteran's chondromalacia, status post meniscectomy, right 
knee was not manifested by leg flexion limited to 30 degrees; 
leg extension limited to 15 degrees; ankylosis at a favorable 
angle in full extension, or in slight flexion between 0 
degrees and 10 degrees; or slight subluxation or lateral 
instability.  

2.  During the period from August 12, 2005, to May 10, 2007, 
the veteran's chondromalacia, status post meniscectomy, right 
knee resulted in limitation of extension to 15 degrees. 


CONCLUSIONS OF LAW

1.  Prior to August 12, 2005, and from May 10, 2007, the 
criteria for entitlement to a disability evaluation in excess 
of 10 percent for the veteran's service-connected 
chondromalacia, status post meniscectomy, right knee were not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including § 4.7 and Codes 5003 to 5262 (2007).

2.  During the period from August 12, 2005, to May 10, 2007, 
the criteria for entitlement to a disability evaluation of 20 
percent (but no higher) for the veteran's service-connected 
chondromalacia, status post meniscectomy, right knee were 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including § 4.7 and Code 5261 (2007); Fenderson v. West, 
12 Vet.App. 119 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated June 2003.                                                                       

At this point the Board acknowledges the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) which noted 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court further 
indicated, among other things, that if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  

However, the Board believes that the nature of the present 
appeal is somewhat different from the situation addressed in 
Vasquez-Flores.  The present appeal involves the issue of a 
higher initial rating, not a claim for an increased rating.  
A review of the record shows that the RO, in connection with 
the veteran's original service connection claim provided the 
veteran with adequate VCAA notice in a June 2003 letter prior 
to the January 2004 adjudication of the claim which granted 
service connection.  In Dingess v. Nicholson, 19 Vet.App. 
473, 490-491 (2006), the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering 38 U.S.C.A.  5103(a) (West 
2002), notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Also see 
Hartman v. Nicholson, 483 F.3d 1311, 1314-1315 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet.App. 112, 116-117 (2007).  
In line with the reasoning set forth in these judicial 
decisions, it appears that the notice requirements addressed 
by the Court in Vasquez-Flores, supra, do not apply to 
initial rating claims such as the one now on appeal to the 
Board. 

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, the RO provided the veteran 
with a March 2006 correspondence that fully complied with 
Dingess. 

VA has obtained service medical records, assisted the 
appellant in obtaining evidence, afforded the veteran 
physical examinations in August 2003, August 2005, and May 
2007, obtained medical opinions as to the severity of the 
disability, and afforded the appellant the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issue on appeal have been obtained 
and associated with the veteran's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected chondromalacia, status post 
meniscectomy, right knee warrants a higher disability 
rating.  Disability evaluations are determined by the 
application of the Schedule For Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

The veteran's service-connected chondromalacia, status post 
meniscectomy, right knee has been rated by the RO under the 
provisions of Diagnostic Code 5259.  Under this regulatory 
provision, a rating of 10 percent is warranted for removal of 
symptomic semilunar cartilage.  A 10 percent rating is the 
maximum rating under this code.  

Pursuant to Diagnostic Code 5003, degenerative arthritis, 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  However, when 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or groups of minor joints affected by limitation of motion, 
to be combined, not added under Diagnostic Code 5003. 38 
C.F.R. § 4.71a; see also Degmetich v. Brown, 104 F.3d 1328, 
1331 (Fed. Cir. 1997).  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. Id.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  NOTE 
(2): The 20 percent and 10 percent ratings based on X-ray 
findings will not be utilized in rating conditions listed 
under Diagnostic Codes 5013 to 5024, inclusive. 38 C.F.R. § 
4.71a.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260, a 10 
percent rating is warranted for leg flexion limited to 45 
degrees.  A 20 percent rating is warranted for leg flexion 
limited to 30 degrees.  A 30 percent rating is warranted for 
leg flexion limited to 15 degrees.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5261, a 10 
percent rating is warranted for leg extension limited to 10 
degrees.  A 20 percent rating is warranted for leg extension 
limited to 15 degrees.  A 30 percent rating is warranted for 
leg extension limited to 20 degrees.  A 40 percent rating is 
warranted for leg extension limited to 30 degrees.  A 50 
percent rating is warranted for leg extension limited to 45 
degrees.  

Separate ratings under Diagnostic Code 5260 (leg, limitation 
of flexion) and Diagnostic Code 5261 (leg, limitation of 
extension), both codified at 38 C.F.R. §4.71a, may be 
assigned for disability of the same joint.  See VAOPGCPREC 9- 
2004.

In addition, the Board notes ankylosis of the knee will be 
rated as 60 percent disabling if at an extremely unfavorable 
angle, in flexion at an angle of 45 degrees or more.  A 50 
percent rating will be assigned if the knee is in flexion 
between 20 degrees and 45 degrees.  The disability will be 
rated at 40 percent if it is in flexion between 10 degrees 
and 20 degrees.  A 30 percent rating will be assigned if 
there is ankylosis at a favorable angle in full extension, or 
in slight flexion between 0 degrees and 10 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5256.

Finally, impairment of the tibia and fibula will be rated as 
40 percent disabling where there is a nonunion, with loose 
motion, requiring brace.  A malunion of the tibia and fibula 
will be rated as 30 percent disabling if there is marked knee 
or ankle disability, 20 percent disabling if there is 
moderate knee or ankle disability, and 10 percent disabling 
if there is slight knee or ankle disability.  38 C.F.R. § 
4.71a, Diagnostic Code 5262.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The law permits separate ratings for arthritis and 
instability of a knee.  Specifically, the VA General Counsel 
has held that a veteran who has arthritis and instability of 
the knee may be rated separately under Diagnostic Codes 5003 
and 5257 because the arthritis would be considered an 
additional disability warranting a separate evaluation even 
if the limitation of motion was not compensable.  See 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  
Likewise, the VA General Counsel has also held that, when x- 
ray findings of arthritis are present and a veteran's knee 
disability is evaluated under Code 5257, the veteran would be 
entitled to a separate compensable evaluation under 
Diagnostic Code 5003 if the arthritis results in 
noncompensable limitation of motion and/or objective findings 
or indicators of pain.  See VAOPGCPREC 9-98 (Aug. 14, 1998).

Pursuant to 38 C.F.R. § 4.71a (Diagnostic Code 5257), a 
rating of 10 percent is warranted when the veteran 
experiences slight subluxation or lateral instability.  A 
rating of 20 percent is warranted when the veteran 
experiences moderate subluxation or lateral instability.  A 
rating of 30 percent is warranted when the veteran 
experiences severe subluxation or lateral instability.  

Dislocation of the semilunar cartilage of the knee with 
frequent episodes of "locking," pain and effusion into the 
joint warrants a 20 percent evaluation. 38 C.F.R. § 4.71a, 
Diagnostic Code 5258.

The veteran testified in February 2006 that he was laid off 
of work in February 2004; and that he missed a lot of time 
from work prior to being laid off.  He used to do heating, 
air conditioning, and electrical plumbing work.  He stated 
that he can't do it anymore because he can't climb steps or 
ladders, and he can't be on his knees.  He testified that the 
knee disability affects his ability to take his 12 year old 
daughter to the park; walk around; shoot pool; and stand for 
prolonged periods of time.  He stated that he has been 
prescribed Hydrocodone, Cyclobenzaprine, Diclofenac, and 
Flexoril.  

X-rays of the veteran's knees dated March 2003 were 
unremarkable.  There was no new fracture, dislocation, or 
other bony or joint pathology.  

The veteran underwent a VA examination in August 2003.  The 
claims file was reviewed in conjunction with the examination.  
He complained that he was able to perform his job activities 
until recently, when he began to experience difficulty 
kneeling, squatting, and walking.  He also reported pain when 
going up and down stairs, and getting out of a chair.  He 
stated that he has been told that he would have to undergo 
knee replacement surgeries after he reached the age of 45.  

Upon examination, the veteran did not limp when he walked.  
He had crepitance in both knees that was audible and 
palpable.  The left knee was worse than the right.  He 
demonstrated full extension of the right knee; and he had 
flexion to 120 degrees.  There was no instability of either 
knee.  The right knee had no effusion.  X-rays dated March 
2003 were reviewed and were within normal limits.  Sunrise 
patella views of the knees showed no abnormalities.  The 
veteran was diagnosed with moderately severe chondromalacia 
patella bilaterally.  There were no degenerative changes 
seen.

X-rays dated June 2004 were negative.  There was no fracture 
or effusion; and joint spaces and alignment were normal.  

In January 2005, the veteran underwent a right partial 
meniscectomy.  Follow-up treatment records show gradual 
recovery.  An April 2005 clinical record shows range of 
motion of 0 to 140 degrees without pain. 

The veteran underwent another VA examination on August 12, 
2005.  The examiner reviewed the veteran's claims file in 
conjunction with the examination.  The veteran complained 
that the right knee disability significantly impacts his 
occupational and recreational endeavors.  He reported that he 
has difficulty ascending and descending stairs.  He also 
reported only being able to walk approximately 300 yards (at 
which time he experiences increasing pain in both knees).  He 
reported that both knees swell with walking or prolonged 
standing; and that he cannot kneel.  He stated that sometimes 
the knees feel hot, inflamed, and unstable.  He reported that 
the knees sometimes lock or catch.  Finally, he reported that 
his right knee is better since his January 2005 arthroscopic 
surgery.  

The veteran described his pain level in the right knee to be 
2 on a scale of 1-10 (at rest).  Upon a flare-up, the pain 
escalates to a 7-8.  The flare-up subsides after 20-30 
minutes of rest (sitting down).  He reported occasionally 
wearing a brace on his knee.  The examiner noted that there 
was no history of inflammatory arthritis; and that the 
veteran does not use a cane or brace to walk.        

Upon examination, the veteran had right knee range of motion 
from 15-88 degrees (he lacks 15 degrees of extension, and he 
was able to forward flex to 88 degrees).  With forced 
extension, he only lacked 6-8 degrees.  With forced flexion, 
he was able to flex to 95 degrees.  Medial and collateral 
ligaments were normal and stable.  Anterior and posterior 
cruciate ligament testing revealed no evidence of anterior or 
posterior cruciate ligament instability.  Lachman's test was 
negative.  There was some discomfort with McMurray's test.  
There was tenderness over the medial joint margin, over the 
medial meniscus.  There was no joint effusion.  With 
repetitive motion in the arc of comfort, there was no 
additional functional impairment.  Therefore, the examiner 
stated that Deluca was negative.  The examiner noted that if 
he forced the knee to maximum extension and maximum flexion, 
there was an increase in pain.  The veteran's gait was 
affected by limping and favoring, both left and right knees.  

The examiner opined that the veteran likely has 
osteoarthritis beginning in both knees; but that the 
arthritis might not be visible on plain films.  He diagnosed 
the veteran with residual pain after internal derangement 
with a tear of the medial meniscus.  Pain, the examiner 
believed, was secondary to an arthritis problem developing in 
his knees.  

X-rays dated September 2005 were negative with no fracture or 
effusion seen.  The joint space and alignment was normal.

The veteran underwent another VA examination on May 10, 2007.  
The claims file was reviewed in conjunction with the 
examination.  Upon examination, the veteran was able to flex 
his right knee to 110 degrees.  He had full extension to 0 
degrees.  The veteran indicated pain and discomfort at 70 
degrees of flexion.  He could not fully squat due to pain and 
weakness in both knees.  There was palpable tenderness of the 
patellofemoral joint, painful crepitant was felt and could be 
heard with flexion and extension of the patellofemoral joint.  
Both knees had motor strength of +5 at the knee quadriceps 
extensors; but there was pain with motion and the pain limits 
his mobility.  With stress testing the knee joints for 
instability, the veteran developed guarding.  He had a 
pronounced antalgic limp after the examination.  Feet had no 
calluses and there was no unusual shoe wear pattern noted.  
There was no ankylosis.  There were no signs of inflammatory 
arthritis; and there was no prosthesis.  Stress testing for 
the knee joints for instability showed no excessive looseness 
of the ligaments or capsule.  The examiner diagnosed the 
veteran with status post right knee torn meniscus 
postoperative arthroscopy for repair and chondromalacia 
patella with status post non-meniscectomy of the right knee.  

Regarding DeLuca criteria, the examiner noted that repetitive 
movement of the right knee joint caused an additional loss of 
10 degrees flexion.  The function was additionally limited by 
pain following repetitive use.  The pain causes the major 
functional impact.     

The Board notes that in order to warrant a rating in excess 
of 10 percent, the veteran's right knee disability would have 
to be manifested by leg flexion limited to 30 degrees; leg 
extension limited to 15 degrees; ankylosis; malunion of the 
tibia and fibula manifested by a moderate knee or ankle 
disability; or dislocation of the semilunar cartilage of the 
knee with frequent episodes of "locking," pain and effusion.  

The Board notes that at no time has the veteran's range of 
motion been limited to 30 degrees of flexion.  However, the 
August 12, 2005, examination report shows limitation of 
extension to 15 degrees.  This warrants assignment of a 20 
percent rating under Code 5261 from that date.  However, 
subsequent examination on May 10, 2007, showed full extension 
to 0 degrees.  In keeping with the judicial holding in  
Fenderson v. West, 12 Vet.App. 119 (1999), the Board finds 
that staged ratings are warranted as follows:  a 10 percent 
rating prior to August 12, 2005, a 20 percent rating from 
August 12, 2005, to May 10, 2007, and a 10 percent rating 
from May 10, 2007. 

The Board is unable to conclude that higher ratings are 
warranted during any period contemplated by the appeal.  Even 
considering additional functional loss due to pain, weakness, 
fatigue, and/or incoordination, the demonstrated limitation 
of flexion does not approach 30 degrees so as to more nearly 
approximate the criteria for a rating in excess of 10 percent 
under Code 5260.  There is also no persuasive evidence of 
moderate recurrent subluxation or lateral instability to 
warrant a rating in excess of 10 percent.  The Board also 
notes that there does not appear to be x-ray evidence of 
arthritis, nor is there evidence of malunion with moderate 
disability or dislocation of the semilunar cartilage.  As 
such, higher ratings are not warranted under any other 
potentially applicable rating criteria.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  The veteran has alleged that he was 
fired in February 2004 because his right knee disability 
prevented him from doing his job.  However, the veteran has 
not demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
more favorable decision.


ORDER

During the period from August 12, 2005, to May 10, 2007, a 20 
percent rating (but no higher) is warranted for the veteran's 
chondromalacia, status post meniscectomy, right knee.  To 
this extent, the appeal is granted, subject to applicable 
laws and regulations governing payment of VA monetary 
benefits. 

Prior to August 12, 2005, and from May 10, 2007, a rating in 
excess of 10 percent is not warranted for the veteran's 
chondromalacia, status post meniscectomy, right knee.  To 
this extent, the appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


